DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the tear open chisel is adjustable about a horizontal axis (line 9).  Claim 2 further recites that at least one adjustment element is configured to be rotated about a horizontal axis (line 3).  It is unclear whether the horizontal axes may be interpreted as the same.  Claim 3 is rejected as dependent on a rejected base claim.  In light of the disclosure, it will be interpreted that the at least one adjustment element is configured to be rotated about a second horizontal axis, and that the adjustment surfaces are arranged at different distances from the second horizontal axis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (U.S. 2,080,741).
Peterson discloses (Fig. 1-3) a sowing coulter, comprising: a coulter body (shank 15); a tear-open chisel (cutting blade 11, 11’) arranged at a lower front region of the coulter body, the tear-open chisel being fastened to the coulter body by a fastening device (nut and bolt 17); and coulter blades (12, 12’) laterally projecting from the tear-open chisel and provided with a front cutting edge so as to create a sowing furrow in the soil, wherein the coulter blades are arranged on the tear-open chisel, wherein the tear-open chisel having the coulter blades is adjustable about a horizontal axis extending transversely to a direction of travel, and wherein the tear-open chisel is fixable in different positions relative to the coulter body by an adjustment device (slot 18, bolt 19) arranged between the tear-open chisel and the coulter body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Fox (EP 0169285).
Peterson discloses the elements of claim 1 as described above, but does not disclose that the adjustment device comprises at least one adjustment element which is configured to be rotated about a second horizontal axis running transversely to the direction of travel and is of eccentric design and comprises adjustment surfaces which are arranged at different distances from the second horizontal axis.
However, Fox discloses an adjustment element (20) for adjusting a ground engaging tool about a horizontal axis extending transversely to a direction of travel, the adjustment element being configured to be rotated about a second horizontal axis running transversely to the direction of travel and being of eccentric design and comprising adjustment surfaces which are arranged at different distances from the second horizontal axis.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the adjustment device of Peterson for an arrangement such as disclosed Fox.  Both are known arrangements for adjusting a pitch angle of ground-penetrating tools, and such a substitution would not produce unexpected results.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Senchuk (U.S. 2011/0168068) in view of Peterson.
Regarding claim 1, Senchuk discloses (Figs. 1-2, 8-9) a sowing coulter, comprising: a coulter body (shank 12); a tear-open chisel (14) arranged at a lower front region of the coulter body, the tear-open chisel being fastened to the coulter body by a fastening device (bolts 44); and coulter blades laterally projecting from the tear-open chisel and provided with a front cutting edge so as to create a sowing furrow in the soil, wherein the coulter blades are arranged on the tear-open chisel.
Senchuk does not disclose that the tear-open chisel having the coulter blades is adjustable about a horizontal axis extending transversely to a direction of travel, and wherein the tear-open chisel is fixable in different positions relative to the coulter body by an adjustment device arranged between the tear-open chisel and the coulter body.
However, Peterson discloses (Fig. 1-3) a sowing coulter, comprising: a coulter body (shank 15); a tear-open chisel (cutting blade 11, 11’) arranged at a lower front region of the coulter body; and coulter blades (12, 12’) laterally projecting from the tear-open chisel , wherein the coulter blades are arranged on the tear-open chisel, wherein the tear-open chisel having the coulter blades is adjustable about a horizontal axis extending transversely to a direction of travel, and wherein the tear-open chisel is fixable in different positions relative to the coulter body by an adjustment device (slot 18, bolt 19) arranged between the tear-open chisel and the coulter body.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sowing coulter of Senchuk by making the tear-open chisel adjustable and to accordingly provide an adjustment device, as taught by Peterson.  Doing so would allow the tear-open chisel of Senchuk to be adjusted for a proper penetration angle in any conditions for any purpose.
Regarding claim 4, Senchuk further discloses (Figs. 1-2, 8-9) that the coulter body has assigned thereto at least one material supply line (delivery hose) opening out in at least one line mouth in the lower front region of the coulter body, and a roof-shaped impact plate (102) is arranged below the coulter blades and the at least one line mouth (the plate 102 is a replacement of plate 52, which is arranged below the coulter blades and the line mouth as shown in Fig. 3).
Regarding claim 5, Senchuk further discloses (Fig. 8-9) that the roof- shaped impact plate comprises a center impact surface (central portion 102a) which slopes rearwards and lateral impact surfaces (wing portions 102b) which slope laterally from side regions of said center impact surface.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elmer (U.S. 1,544,795) angle adjustment mechanism (9, 15, 18).
Forgy (U.S. 2,691,930) angle adjustment cam (63).
James (U.S. 2,395,342) angle adjustment mechanism (16, 17, 18, 19).
Woodley (U.S. 0,349,916) angle adjustment mechanism (G).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/I.A.N./Examiner, Art Unit 3671